Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



MID-CONTINENT PREFERRED LIFE
INSURANCE COMPANY,


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00298-CV

An Original Proceeding 

in Mandamus






MEMORANDUM OPINION 


ON PETITION FOR WRIT OF MANDAMUS

	Relator, Mid-Continent Preferred Life Insurance Company, asks this Court to issue a writ of
mandamus against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso
County, in order to compel Judge Salas-Mendoza to grant Relator's plea to the jurisdiction.  In order
to be entitled to mandamus relief, a relator must meet two requirements.  First, the relator must show
that the trial court clearly abused its discretion.  In re Prudential Insurance Company of America,
148 S.W.3d 124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no adequate remedy
by appeal.  Id. at 136.  Based on the petition and record before us, we are unable to conclude that
Relator is entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).

December 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J. (Not Participating)